July 20, 2005

Encore Credit Corp., Bravo Credit Corporation and ECC Capital Corporation
1833 Alton Parkway
Irvine, CA 92606

Attn: William Moffatt

Re: Commitment Letter for Revolving Credit and Security Agreement

Ladies and Gentlemen:

This Commitment Letter is made and entered into, as of the date set forth above,
by and between Countrywide Warehouse Lending, a California corporation
(“Lender”) Encore Credit Corp., Bravo Credit Corporation and ECC Capital
Corporation (collectively “Borrower”). This Commitment Letter supplements the
Revolving Credit and Security Agreement (the “Agreement”) by and between Lender
and Borrower. In the event there exists any inconsistency between the Agreement
and this Commitment Letter, the latter shall be controlling notwithstanding
anything contained in the Agreement to the contrary. All capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement. This Commitment Letter supercedes and replaces any other
Commitment Letter or amendments as of the Effective Date.

Effective Date:
July 20 2005

Term:
One (1) year, maturing on July 19, 2006

Aggregate Credit Limit:
Five Hundred Million Dollars ($500,000,000), $1,000,000 of the Aggregate Credit
Limit shall be for the exclusive use
of Bravo Credit Corporation $1,000,000 of the Aggregate Credit Limit shall be
for the exclusive use of ECC Capital Corporation, but will remain the
obligations of Encore Credit Corp., Bravo Credit Corporation and ECC Capital
Corporation. Borrower shall be obligated to verify that the exclusive limit for
ECC Capital Corporation is adhered to prior to requesting an advance

Credit-Off Feature:
Additional $250,000,000 uncommitted. In order to qualify for Credit Off, a loan
must:



  1.   Be in Tranche A, A-1 or B of Schedule 1;



  2.   Advance Rate shall be the lower of 100.50%; or 97.50% of mark-to-market;
or 97.50% of commitment price;



  3.   Have collateral delivered and accepted by Lender or an approved
custodian;



  4.   Be allocated to a security(ies) to be underwritten by Countrywide
Securities Corporation (”CSC”) or a whole loan trade sold to CSC;



  5.   Borrower has provided Lender with a current whole loan market price from
CSC;



  6.   Borrower has provided Lender with evidence of a hedge instrument on the
financed loans, in a form acceptable to Lender;



  7.   Any related due diligence by CSC has been completed;



  8.   Have other documents delivered to Lender or its designee as may be
required by Lender;



  9.   In addition, interest and all other fees will continue to accrue until
the final purchase price is paid. Margin over 30 day LIBOR shall be .75%.
Noncompliant and default loans are not eligible for the Credit Off Feature.

Financial Covenants:
The ongoing availability of the Agreement is subject to the maintenance of the
following financial covenants:



  (a)   Minimum Tangible Net Worth of ECC Capital Corporation: $300,000,000 plus
80% of any new equity.



  (b)   Minimum Liquidity: Borrower to maintain cash or cash equivalents,
meeting the investment quality requirements as defined in the Agreement, in a
minimum amount equal to Thirty Million ($30,000,000), inclusive of the
Over/Under Account Balance.



  (c)   Maximum ratio of Total Liabilities and Warehouse Debt (Warehouse Debt is
inclusive of outstandings on warehouse lines, repurchase facilities or other off
balance sheet financing to Tangible Net Worth) (excluding the related liability,
asset and equity in CMO investments): 20:1 (excluding Credit Off and
Countrywide’s Early Purchase Program).



  (d)   Net Income: Borrower shall show positive pre-tax net income when
combining any two (2) calendar quarters.

Other Covenants:
The ongoing availability of credit under the Agreement is subject to Borrower’s
compliance with all other covenants
in the Agreement, including, without limitation;



  (i)   Not making any material changes to its secondary marketing,
underwriting, third party origination and interest rate risk management
practices without the prior consent of Lender.



  (ii)   in the event any loan allocated to a security(ies) underwritten and
priced by CSC is removed from such allocation for adverse investment quality for
the related security, Borrower shall be required to payoff such loan from
Lender’s line of credit. If Borrower fails to comply with such obligations,
Lender shall not be required or deemed to have released its security interest in
such loan(s) and Lender shall have the right to direct CSC to offset from the
purchase proceeds from such security(ies) any amounts required to be paid by
Borrower under this section.

Advance Request Deadline (upon receipt by Lender of all requirements):
1:00 p.m. (Pacific time). Lender will use best efforts on wire requests received
through 2:00 p.m. (Pacific Time),
Advance requests received after 2:00 PM Pacific time shall be subject to a
additional fee of $25.00 per Advance.

Deadline for daily receipt of funds and Purchase Advices by Lender:
1:00 p.m. (Pacific time).

Commitment Fee:
Due annually, 12.5 basis points, payable in quarterly installments, with the
first installment due prior to the Effective Date. The entire commitment fee is
due even in the event of termination by Borrower. The fee is payable based on
Aggregate Credit Limit only and will be prorated in event of increases

Unused Facility Fees:
Waived

Minimum Over/Under Account Balance:
$2,500,000 plus 0.50% of the outstanding Advances under Credit-Off Feature.
(Borrower to be entitled to interest thereon at LIBOR plus 0.75%. on the Minimum
Over/Under Account Balance);

Eligible Loan:

Prior to each Advance and for so long as a mortgage loan is pledged to Lender,
each such mortgage loan will satisfy Lender’s eligibility criteria, including,
but not limited to:



  (a)   Each mortgage loan will be in compliance with all representations and
warranties contained in the Agreement;



  (b)   No mortgage loan will be more than 30 days past its original funding
date and no loan will be contractually delinquent 30 days or more;



  (c)   No mortgage loan will be subject to either HOEPA requirements or any
similar state or local “high cost” law or regulation;



  (d)   Eligible property types are Single Family Residence, Condominium,
Townhouse, Planned Urban Development (PUD) and multiple unit properties of 2-4
units; ineligible property types include co-op, mobile home, land, commercial
and multi units of 5+units, or otherwise not eligible per agency guidelines.



  (e)   Each mortgage loan will conform in all material respects to Borrower’s
underwriting guidelines, which shall be provided to, and approved by, Lender;



  (f)   No more than 5% of the aggregate outstanding balance will consist of
mortgage loans with a manufactured dwelling property type and no such mortgage
loan will have an LTV in excess of 85%;



  (g)   No more than 5% of the aggregate outstanding balance will consist of
mortgage loans having credit grades of C- or D;



  (h)   No loan shall have a FICO score, on the primary borrower, of less than
500, other than as indicated in Tranche A-1;



  (i)   No mortgage loan shall have an LTV or CLTV in excess of 100%;



  (j)   No more than 3% of the aggregate outstanding balance will consist of
mortgage loans that are stated income investment property;



  (k)   No loan shall have an overall debt-to-income ratio in excess of 55.0%;



  (l)   No mortgage loan will have an original principal balance in excess of
$1,000,000, subject to the restrictions of Tranche B in Schedule 1;

There will be no adverse selection with respect to mortgage loans delivered
hereunder and that the characteristics with respect to, but not limited to, note
rate distribution, LTV, loan grade, credit score and geographic distribution
shall be consistent with the characteristics of Borrower’s overall loan
production.

Reporting requirements:
Financial Reports: Borrower to provide Lender with Interim financials together
with all other financial information requested by Lender no more than forty five
(45) days following the last day of the previous quarter end. Borrower to
provide Lender with audited financials together with all other financial
information requested by Lender no more than ninety (90) days following the last
day of the fiscal year.

Borrower will provide Lender (a) an electronic data format as required but not
more than weekly of mortgage loans financed with Lender (data elements to be
agreed upon). And (b) trade confirmations and settlement schedules relating to
Borrowers whole loan sale and securitization transactions which include mortgage
loans financed with Lender.

Reimbursement of Expenses:
Borrower shall reimburse Lender for certain out-of-pocket expenses under the
following circumstances:



  (a)   Due Diligence Fee: Borrower to reimburse Lender on a quarterly basis for
all direct expenses incurred in connection with any ongoing due diligence or
monitoring under the facility including, without limitation contract
underwriting services, which shall not exceed $25,000 per quarter.



  (b)   Amendment Fee: A fee of $2,500 will be charged for any future amendments
to the Credit Agreement, Commitment Letter, personal guarantee or other required
legal documents.

Guarantors:
None

1

Please acknowledge your agreement to the terms and conditions of this Commitment
Letter by signing in the appropriate space below and returning a copy of the
same to the undersigned. Facsimile signatures shall be deemed valid and binding
to the same extent as the original.

Sincerely,

Countrywide Warehouse Lending

By: Riju Walia
Name            Riju Walia
Title: 1st VP Credit & Compliance
Date:

Agreed to and Accepted by:

Encore Credit Corp.

By: W. E. Moffatt
Name            William E. Moffatt
Title: Treasurer
Date: July 22, 2005

Bravo Credit Corporation

By: W. E. Moffatt
Name            William E. Moffatt
Title: Treasurer
Date: July 22, 2005

ECC Capital Corporation

By: W. E. Moffatt
Name            William E. Moffatt
Title: Treasurer
Date: July 22, 2005

2